                                   IN THE UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF ARKANSAS
                                           HOT SPRINGS DIVISION

RODERICK ERNEST GRAY                                                                                              PLAINTIFF


v.                                          Case No. 6:19-cv-06066


JASON WATSON (Sheriff, Clark County
Detention Center)                                                                                              DEFENDANT

                                                           ORDER

           This is a civil rights action brought pursuant to 42 U.S.C. § 1983. At all times relevant, Plaintiff

was an inmate, incarcerated at the Clark County Detention Center. The Court referred this case to the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas, for the

purpose of conducting preservice screening pursuant to the Prison Litigation Reform Act, 28 U.S.C. §

1915A. Before the Court is Judge Bryant’s Report and Recommendation on the matter. (ECF No. 13).

Judge Bryant recommends that Plaintiff’s conditions of confinement claims brought pursuant to section

1983 be dismissed without prejudice because Plaintiff has failed to allege facts upon which relief can be

granted.

           Plaintiff has filed objections to the Report and Recommendation. (ECF No. 14).                             However,

Plaintiff’s objections are not specific enough to trigger de novo review by this court. 1 Hudson v. Gammon,

46 F.3d 785, 786 (8th Cir. 1995). Therefore, the Court adopts the Report and Recommendation (ECF No.

28) in toto.      Accordingly, Plaintiff’s Complaint (ECF No. 1) is hereby DISMISSED WITHOUT

PREDJUDICE. Moreover, the Clerk is DIRECTED to place a section 1915(g) strike flag on the case.

           IT IS SO ORDERED, this 20th day of August, 2019.


                                                                               /s/ Susan O. Hickey
                                                                               Susan O. Hickey
                                                                               Chief United States District Judge

1 Plaintiff makes conclusory statements that “[his] claims show[] an arguable basis in law and fact” and that “[his] claims show[]
that relief may be granted . . . .” (ECF No. 14).
